AFFIRM and Opinion Filed September 30, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01047-CR

                           KENNETH WAYNE RAPER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-34700-S

                                MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers
       Kenneth Wayne Raper pleaded guilty to the charge of assault-family violence by

impeding breath or circulation, enhanced by a prior conviction for assault-family violence. He

asked the trial court to assess punishment. The court heard evidence, found appellant guilty, and

sentenced appellant to ten years’ imprisonment. Appellant raises two issues on appeal: (1) the

trial court abused its discretion by admitting recordings of telephone calls from jail, and (2) the

evidence is insufficient to support the award of court costs. We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the case is

well settled. For the following reasons, we affirm the trial court’s judgment.

       In issue one, appellant argues that the trial court abused its discretion by admitting

recordings of telephone calls made from jail because the calls were not properly authenticated.

He contends that the State did not satisfy its burden to show he made the calls.
       We review a trial court’s decision to admit evidence for an abuse of discretion. A trial

court does not abuse its discretion in admitting evidence if the court reasonably believes a

reasonable factfinder could find the evidence was authenticated or identified. Druery v. State,

225 S.W.3d 491, 502 (Tex. Crim. App. 2007). We will not reverse a trial court’s ruling unless it

“is so clearly wrong as to lie outside the zone within which reasonable persons might disagree.”

McDonald v. State, 179 S.W.3d 571, 576 (Tex. Crim. App. 2005) (citing Montgomery v. State,

810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh’g)).

       Authentication is a condition precedent to admissibility. See TEX. R. EVID. 901(a). A

proponent of evidence satisfies its burden to establish the authenticity of the evidence if the

proponent produces “evidence sufficient to support a finding that the matter in question is what

its proponent claims.” Id. Rule 901(b) provides a list of non-exclusive methods for authenticating

evidence. TEX. R. EVID. 901(b).

       During the sentencing hearing, appellant testified on his own behalf and asked the trial

court to place him on community supervision. On cross-examination, the State asked appellant

about several telephone conversations it claimed appellant made from jail to his mother.

Appellant denied speaking to his mother. The State questioned appellant about whether he tried

to coach his fiance, also the complaining witness in this case, about how to testify. Appellant

denied the claims.

       In rebuttal, the State called its investigator to proffer recordings of telephone calls

appellant made from jail to his mother. Before the investigator testified, however, the trial court

required the State to play the recordings for appellant and his lawyer and also gave appellant the

opportunity to clarify his former testimony if he desired. Appellant retook the witness stand and

admitted that he had talked to his mother, but he persisted in his denial about having tried to

influence the complaining witness’s testimony.

                                               –2–
       The State then offered the telephone recordings through its investigator. Appellant

objected that the investigator was not the proper person to authenticate the recordings, and the

trial court overruled the objection. The investigator testified that appellant was assigned a unique

identification number, called the AIS number, when he was booked into jail. Exhibit 12a is a

report titled “Inmate Call Records” for the identification number assigned to appellant; it lists

appellant’s name, identification number, the number called, and the duration of the call. Exhibit

12 is a recording of the jail calls for appellant’s AIS number. The trial court overruled

appellant’s objections.

       Appellant argues that the State did not properly authenticate the recorded telephone calls

because no one identified appellant’s voice on the recordings, the investigator could not explain

how the recording technology operated or stored the recordings, and the investigator could not

testify how appellant used the AIS number to make the calls or that appellant was the person

who used the AIS number to make the calls.

       The trial court heard the recorded telephone calls and was in a position to compare the

voice on the recordings to appellant’s voice. See TEX. R. EVID. 901(b)(5) (authentication by

voice identification). Additionally, the contents of the recorded conversations related to

appellant, the complaining witness, and another witness. See TEX. R. EVID. 901(b)(4)

(authentication through contents, substance taken in conjunction with circumstances). During the

calls, the person who made the calls from jail referred several times to “Nicole,” the name of the

complaining witness in this case, “Rachel,” another witness and the mother of appellant’s

children, child support appellant owed to Rachel, and appellant’s lawyer. Based on this record,

the trial court reasonably could have concluded that the calls were authenticated. As a result, we

conclude that the trial court did not abuse its discretion by admitting the recordings over

appellant’s objection. We resolve issue one against appellant.

                                                –3–
       In issue two, appellant argues that the evidence is insufficient to support the award of

court costs. At the time appellant filed his brief, the record did not contain the clerk’s bill of

costs, and appellant’s designation of record on appeal did not request a copy of the bill of costs

to be included. See Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446, at *4 (Tex.

App.—Dallas July 29, 2013, no pet. h.) (citing Franklin v. State, 402 S.W.3d 894, 895 (Tex.

App.—Dallas 2013, no pet.)). We ordered the clerk to supplement the record, and he did so.

Appellant’s complaint that the evidence is insufficient to support the imposition of costs because

the clerk’s record did not contain a bill of costs is now moot. See id. We resolve appellant’s

second issue against him.

       After the clerk supplemented the record with the bill of costs, appellant filed two

objections. Appellant first argues that the bill of costs is not a “proper bill of costs” because it is

an unsigned and unsworn computer printout and the code of criminal procedure requires the bill

of costs to be certified and signed “by the officer who charged the costs or the officer who is

entitled to receive payment for the cost,” “stating the costs that have accrued” if the cause is

appealed. See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006 (West 2006). The district clerk

provided a “Bill of Costs Certification” containing the costs that have accrued to date in

appellant’s case, and it is certified and signed by the deputy district clerk. We conclude that the

supplemental record filed by the clerk meets the mandate of the code of criminal procedure, and

we resolve appellant’s first objection against him. See Coronel, 2013 WL 3874446, at *4.

       Appellant next objects to the supplemental clerk’s record because it does not show that

the bill of costs was filed in the trial court or brought to the trial court’s attention before costs

were included in the judgment. As we stated in Coronel, there is no requirement that a bill of

costs be presented to the trial court at any time before judgment. 2013 WL 3874446, at *5. We

resolve appellant’s second objection to the supplemental record against him.

                                                 –4–
       Having decided appellant’s issues against him, we affirm the trial court’s judgment.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47.4

121047F.U05




                                              –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KENNETH WAYNE RAPER, Appellant                       On Appeal from the 282nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-01047-CR        V.                         Trial Court Cause No. F10-34700-S.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices O’Neill and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of September, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –6–